Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-25 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a composition comprising a Neisseria meningitidis Cas9 (NmeCas9) enzyme and a guide RNA (gRNA) sequence, wherein the gRNA lacks a transactivating CRISPR RNA (tracrRNA) sequence.
Group II, claims 16-23, drawn to a method, comprising; a) providing: i) a patient exhibiting at least one symptom of a virus infection; and ii) a pharmaceutical composition comprising a Neisseria meningitidis Cas9 (NmeCas9) enzyme and a guide RNA (gRNA) sequence, wherein said gRNA lacks a transactivating CRISPR RNA (tracrRNA) sequence; and b) administering said pharmaceutical composition to said patient under conditions such that at least one symptom of said virus infection is reduced.
Group III, claims 24-25, drawn to a method, comprising: a) providing: i) a composition comprising a Neisseria meningitidis Cas9 (NmeCas9) enzyme and a guide RNA (gRNA) sequence, wherein said gRNA lacks a transactivating CRISPR RNA (tracrRNA) sequence; and ii) a mixture comprising double stranded deoxyribonucleic acid 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a Neisseria meningitidis Cas9 (NmeCas9) enzyme and a guide RNA (gRNA) sequence, wherein the gRNA lacks a transactivating CRISPR RNA (tracrRNA) sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art references: Syksnys et al. (WO 2013/142578 A1, see IDS) in view of Doudna et al. (WO 2015/089277 A1, see IDS) and Sontheimer et al. (US 2014/0349405).  
Syksnys et al. teach a composition (complex) of Cas9 enzyme and crRNA, but not tracrRNA (note: guide RNA is classically defined in the art as a crRNA-tracrRNA chimera, where the crRNA is the targeting portion) (claim 39; "An isolated Cas9-crRNA complex from CRISPR3/Cas system of Streptococcus thermophilus DGCC7710 strain"). Syksnys et al. do not teach Neisseria meningitidis Cas9. However, utilization of NmeCas9 to cleave a DNA substrate was well-known in the art, as exemplified by Doudna et al.  Doudna et al. teach that Cas9 orthologs are as follows...Nme (Neisseria meningitides) (see paragraph [00499]). Therefore, it would have been obvious for a person of ordinary skill in the art (POSITA) substitute Streptococcus thermophiles Cas9 with NmeCas9 to form a complex with crRNA lacking tracrRNA as taught by Syksnys et Neisseria meningitidis that has distinct targeting requirements which are less likely to result in off-target effects. Furthermore, unlike SpCas9 and StCas9. NmCas9 can function with crRNAs that are embedded within longer unprocessed precursors, indicating that NmCas9 can accommodate a greater range of targeting crRNA structures and functionalities (see paragraph [0005]).  Thus, the shared technical feature of the groups is not a “special technical feature” for the reasons provided above from teachings of Syksnys et al., Doudna et al. and Sontheimer et al., unity of invention between the groups does not exist. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656